Pee Curiam.
This is an accident case, the trial resulting in a verdict for the plaintiff for $12,000. The trial judge refused a rule to show cause, hence, the application for a rule is made to the court on the ground that the great preponderance of the evidence shows that there was no negligence of the defendant causing the injury. The accident happened on July 21st, 1918, at six p. M., while attempting to cross a grade crossing of the New York and Long Branch Railroad Company known .as Grassmere avenue, at Interlaken, New Jersey. At the time of the accident, the plaintiff was riding in an automobile driven and owned, by Ernest Cabriola. There have been four trials of the case. At the first trial the verdict was in-favor of the plaintiff for $25,000. Upon the second trial the jury disagreed. Upon the third trial the verdict was for the defendant. See Rendino v. Davis, 122 Atl. Rep. 757. Our reading of the record leads us to the conclusion that the evidence raises a jury question on the controverted questions involved. The court is loath to disturb a second verdict for the plaintiff on conflicting evidence. Inasmuch as the case *101is as fully before the court as though a rule had been granted, and the argument was one to set aside the verdict, we can dispose of the case from that point of view, and deny the application for a rule to show cause in the first instance; that will be the order of the court.